Citation Nr: 0811531	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-41 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for migraines

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a right knee 
disability secondary to the service-connected left knee 
disability.

6.  Entitlement to service connection for degenerative disc 
disease of the thoracic spine, including as secondary to the 
service-connected lower back disability.

7.  Entitlement to service connection for anxiety attacks, as 
secondary to chronic pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to August 
2000.  Service personnel records show he then served in the 
National Guard from September 2000 to September 2001.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia in which it was determined that new and 
material evidence had not been submitted to reopen the 
previously denied claim for hypertension, and in which 
service connection for tinnitus, anxiety attacks due to 
chronic pain, a right knee condition, migraines, and 
degenerative disc disease of the thoracic spine was denied.

The veteran testified before the undersigned Veterans Law 
Judge in January 2008.  A transcript of the hearing is 
associated with the claims file.

In March 2008, the Board received additional medical evidence 
from the veteran with waiver of review by the agency of 
original jurisdiction.

The issues of entitlement to service connection for 
hypertension, migraines, tinnitus, a right knee disability 
secondary to the service-connected left knee disability, 
degenerative disc disease of the thoracic spine, including as 
secondary to the service-connected lower back disability, and 
anxiety attacks, as secondary to chronic pain addressed in 
the REMAND portion of the decision below REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2001 rating decision denied service connection 
for hypertension.  The appellant did not appeal this decision 
and it is now final.

2.  Evidence received since the March 2001 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim, i.e., evidence that the veteran is now diagnosed 
with hypertension.  This evidence raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the March 2001 rating decision is new 
and material and the claim for service connection for 
hypertension is reopened. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I.  New and Material

In a March 2001 rating decision, the RO denied service 
connection for hypertension.  The rationale given for the 
decision was that although the veteran had been found to have 
occasional episodes of elevated blood pressure during active 
service, he did not have a current diagnosis of high blood 
pressure.  Rather, the examiner diagnosed the veteran as 
normotensive.  However, the examiner noted that the veteran 
continued to have episodes of elevated blood pressure in 
mildly stressful situations.

The RO provided notice of this decision to the appellant in 
March 2001.  The appellant did not appeal this denial. It 
therefore became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. Id. However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decisionmakers. "Material" 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156(a). New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id. When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed. Justus v. Principi, 3 
Vet. App. 510 (1992).

Evidence received since the March 2001 denial of service 
connection for hypertension includes additional service 
medical records received in 2004 and medical treatment 
records showing that the veteran is now diagnosed with 
hypertension.  

The receipt of additional service medical records provides a 
basis to reopen the claim.  See 3.156(c).  In addition, the 
diagnosis of hypertension is new in that it was not 
previously of record.  This evidence presents a current 
diagnosis of hypertension.  Thus, the newly submitted medical 
evidence presents a reasonable possibility that the veteran's 
currently manifested hypertension is the result of, or had 
its onset during, the veteran's active service.  It is 
therefore material.

Accordingly, reopening the claim for service connection for 
hypertension is warranted.


ORDER

New and material evidence having been received, the 
previously denied claim for service connection for 
hypertension is reopened.  To that extent only, the claim is 
granted.


REMAND

The veteran seeks entitlement to service connection for 
hypertension, migraines, tinnitus, a right knee disability 
secondary to the service-connected left knee disability, 
degenerative disc disease of the thoracic spine, including as 
secondary to the service-connected lower back disability, and 
for anxiety attacks, as secondary to chronic pain.

The medical evidence reflects the veteran is diagnosed with 
or has been observed to manifest symptoms of his claimed 
disabilities.  He was diagnosed with hypertension, 
neurological deficit in the right lower extremity, and 
degenerative disc disease of the thoracic spine.  He has been 
treated for high blood pressure, headaches, right knee and 
right lower leg complaints, and thoracic spine complaints.  

The veteran and his spouse have offered their statements and 
testimony before the undersigned Veterans Law Judge that the 
veteran experienced ringing in his ears, headaches, and 
anxiety while still on active service.  The veteran testified 
that he worked as a radio operator while on active service 
and was a qualified parachutist.  Hence, he jumped with the 
additional radio equipment, which added strain to his knees, 
back and other joints.  The veteran's separation documents 
confirm that he held the military occupational specialty 
(MOS) of 31C2P, or single channel radio operator, and that he 
was awarded the parachutists badge.  The Board finds the 
veteran's testimony to be credible.

Private medical records reflect that the veteran has been 
diagnosed with a systemic spinal condition throughout his 
entire spine.  He was initially diagnosed with Chiari 
malformation and syringomyelia, but later clinical studies 
have been interpreted to reveal degenerative disks in the 
cervical, thoracic, and lumbar spine.  Internet research 
reveals that Chiari malformation and syringomyelia are 
conditions that may have a congenital origin, but that they 
can also be the result of isolated injury to the spine or the 
result of injury to the spine independent of the underlying 
condition.

The claim has not been developed for either aggravation of a 
pre-existing condition or aggravation of a nonservice-
connected condition by a service-connected condition.  See 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The claim 
has also not been developed as one involving secondary 
service connection for the right knee and thoracic spine, 
which the veteran explained in his hearing he was claiming as 
secondary to his service connected left knee and lumbosacral 
spine disabilities, respectively. 

Additional service medical records were received in 2004.  
The veteran reported in his hearing that he had been 
terminated from work due to his physical disabilities.

VA examination must therefore be accorded in this case to 
determine the nature, extent, and etiology of the 
hypertension, migraines, tinnitus, right knee disability, 
degenerative disc disease of the thoracic spine, and for 
anxiety attacks.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all identified VA and non-
VA post-service treatment records 
identified by the veteran have been 
obtained.

2.  Ask the veteran to identify all 
employment from which he was terminated 
due to disability.  Obtain the 
documentation that resulted in his 
termination and  any supporting records.  
Obtain release of private information 
from the veteran where appropriate.  
Document negative results and inform the 
veteran so that he may make attempts to 
obtain the records.

3.  Schedule the veteran for examinations 
by the appropriate medical professionals 
to determine the nature, extent, and 
etiology of his hypertension, migraines, 
tinnitus, right knee disability, 
degenerative disc disease of the thoracic 
spine, and anxiety attacks.  All 
indicated tests and studies should be 
performed. The claims folder, including 
all newly obtained evidence, and a copy 
of this remand, must be sent to the 
examiners for review.



The examiners are to provide the 
following opinions:

a)	Whether it is at least as likely as 
not that any diagnosed hypertension, 
migraines, tinnitus, and anxiety had 
its onset during or is in any way the 
result of the veteran's active service 
or any incident therein;

b)	whether it is at least as likely as 
not that any diagnosed right knee 
disability is the result of the 
service-connected left knee disability 
or, in the alternative, had its onset 
during active service or, is otherwise 
the result of active service or any 
incident therein;

c)	whether it is as likely as not that 
any diagnosed degenerative disc 
disease of the thoracic spine is the 
result of the service-connected lower 
back disability or, in the 
alternative, had its onset during 
active service or is otherwise the 
result of active service or any 
incident therein, including 
aggravation of a pre-existing systemic 
condition of the spine.

d)	whether it is as likely as not that 
any diagnosed anxiety attacks are the 
result of any of the veteran's 
service-connected disabilities, to 
include pain, or, in the alternative, 
had their onset during active service 
or are otherwise the result of active 
service or any incident therein.

The examiners must provide a complete 
rationale for any opinions expressed.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for hypertension, migraines, tinnitus, a 
right knee disability secondary to the 
service-connected left knee disability, 
degenerative disc disease of the thoracic 
spine, including as secondary to the 
service-connected lower back disability, 
and for anxiety attacks, as secondary to 
chronic pain, with application of all 
appropriate laws and regulations, 
including Wagner and Allen, supra, and 
consideration of any additional 
information obtained as a result of this 
remand. If any decision remains adverse 
to the veteran, furnish him with an SSOC 
and afford a reasonable period of time 
within which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for any 
scheduled VA examinations without good cause could result in 
the denial of his claims. 38 C.F.R. § 3.655 (2006). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). The Board 
intimates no opinion as to the ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


